266 S.W.3d 320 (2008)
In the Interest of C.M.K. and J.D.K., Jr., Plaintiffs,
M.E.H. and D.H., Respondents,
Missouri Children's Division, Respondent,
v.
M.T. (Mother), Appellant,
J.K. (Father), Defendant.
No. WD 69327.
Missouri Court of Appeals, Western District.
September 16, 2008.
Application for Transfer to Supreme Court Denied October 28, 2008.
Gerald F. McGonagle, Kansas City, MO, for respondents M.E.H. and D.H.
Gary Lee Gardner, Jefferson City, MO, for respondent Missouri Children's Division.
Kendra L. Mosley, Kansas City, MO, for appellant.
Before: JOSEPH M. ELLIS, Presiding Judge, RONALD C. HOLLIGER, Judge and JOSEPH P. DANDURAND, Judge.

ORDER
PER CURIAM.
M.B.T. appeals from a judgment terminating her parental rights to her minor children, C.M.K. and J.D.K., Jr. After a thorough review of the record, we conclude that the judgment is supported by the evidence, is not against the weight of the evidence, and no error of law appears and that the trial court did not abuse its discretion. No jurisprudential purpose would be served by a formal written opinion, but a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).